The present proceedings were correctly decided by a judge of the Land Court for the reasons given by him in his findings, rulings *808and order for decree dated August 1, 1972. We remark that no question was raised below (see Henchey v. Cox, 348 Mass. 742, 747 [1965]) as to the sufficiency or content of the notice given to and received by the defendant in June, 1953, concerning the pendency of the proceedings brought by the plaintiff under G. L. c. 60, §§ 64-75. As the bill of exceptions presents no question which is not also raised by the appeal, the entries are
David M. Lipton (Hertz N. Henkoff with him) for the defendant.
Carlton W. Spencer (Arthur Vitagliano & Nancy S. Leonard with him) for the plaintiff.

Exceptions dismissed.


Final decree affirmed.